Citation Nr: 0422567	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that regard the Board notes that the RO 
has discussed the finality of an April 1989 rating decision 
and has reopened the veteran's claim of entitlement to 
service connection for PTSD and then denied on the merits.  
From the Board's review, however, the veteran perfected his 
appeal to the April 1989 rating decision.  Specifically, he 
timely filed a notice of disagreement, received by the RO in 
April 1989.  Then, after issuance of a statement of a case, 
the RO received a statement in August 1989, which the veteran 
requested be accepted in lieu of a Form 9 to continue his 
appeal to the Board.  As such, the Board has phrased the 
issue as shown on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran alleges that his current diagnosis of PTSD is a 
result of service in Vietnam.  He indicates that during this 
time he worked as a vehicle mechanic and drove an ammunition 
truck to and from his base camp located at Lai Khe in the 
Iron Triangle, and, that he occasionally served as a 
nighttime guard around the perimeter of this area.  He claims 
that in 1967 or 1968, during the Tet Offensive, Lai Khe was 
subject to many rocket attacks and mortar rounds for periods 
of many days.  The area, he alleges, was further damaged when 
members of the Viet Cong exploded its ammunition dump.  As a 
result of these attacks and explosions, many members of the 
veteran's unit were injured, and the veteran recalls seeing a 
number of mangled corpses.  He particularly notes the death 
of two men from his unit with the last names of [redacted] and 
[redacted], but states that as a result of his poor memory he 
cannot remember their first names.  He further recalls having 
to load and unload body bags from supply trucks.  The veteran 
feels that these experiences in Vietnam have caused his PTSD.    

A review of the veteran's service records does not show that 
he engaged in combat with the enemy; accordingly, there must 
be credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnosis of 
PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
veteran in this case has recounted multiple stressful 
incidents to include being continuously exposed to rocket and 
mortar attacks, assisting in loading and unloading body bags, 
and witnessing or otherwise having knowledge of individuals 
in his unit being wounded or dying.  From the record it does 
not appear that the RO attempted to obtain verification of 
the veteran's claimed stressors.  Such must be accomplished 
prior to Board adjudication of the claim.

Accordingly, the appeal is returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should specifically 
be asked to recall the first names of 
Mr. [redacted] and Mr. [redacted], acquaintances 
from his unit he claims were killed 
during his tour.  The veteran should also 
be advised that he is free to identify 
and/or submit other information in 
support of his claim.

2.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information which might corroborate 
each of the veteran's alleged stressors, 
to include any relevant unit histories 
pertinent to whether the veteran's unit 
was subject to rocket or mortar attack, 
and pertinent to the unit having incurred 
any wounded or casualties.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

3.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

4.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify for the 
panel the stressor(s) it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If PTSD is diagnosed, the 
examiner should identify the stressor or 
stressors to which such diagnosis may be 
attributed.  The rationale for all 
opinions expressed should be provided.

5.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


